Citation Nr: 0818964	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-28 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased compensable evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from August 1970 to July 1974.

The matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied a claim for an increased (compensable) 
rating for bilateral hearing loss.

Entitlement to service connection for bilateral hearing loss 
was granted in an October 1997 rating decision.  A 
noncompensable rating has been in effect since that time.

FINDING OF FACT

Audiometric test results obtained during examinations by VA 
audiologists correspond to a numeric designation of II 
bilaterally.


CONCLUSION OF LAW

The veteran does not meet the criteria for a compensable 
evaluation for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in October 2005 and March 2006 correspondence, as 
well as an August 2006 statement of the case of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain. The statement of the case 
specifically informed the veteran of the rating criteria 
which would provide a basis for an increased rating. VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The correspondence informed the claimant of the need to 
submit all pertinent evidence in his possession.  The claim 
was readjudicated in the August 2006 statement of the case.  
The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  He was 
provided the opportunity to present pertinent evidence in 
light of the notice provided.  Because the veteran has actual 
notice of the rating criteria and as he was provided an 
opportunity to respond no prejudice exists.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.

Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2007). The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). In determining 
the disability evaluation, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pertinent case law provides that disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations. Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second. To evaluate the degree of disability 
from hearing impairment, the rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b).

Analysis

The veteran was seen at a VA outpatient clinic in 2005 to 
have his hearing and hearing aids reevaluated.  He described 
trouble understanding speech..  Audiometric studies revealed 
an average 40 decibel pure tone loss in the right ear, and an 
average 50 decibel pure tone loss in the left ear.  Speech 
recognition was 84 percent in the right ear, and 80 percent 
in the left.  These findings equate to a level II hearing 
loss.  New hearing aids were fitted in August 2005.

The veteran was afforded a VA examination in April 2006, 
which revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
35
40
55
55
70
LEFT
35
55
45
55
65

Average pure tone thresholds, in decibels (dB), were 55 dB 
for the right ear and 55 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 94 percent in the left ear.  The 
veteran reported that he worked in an office, but he did not 
describe any functional limitation caused by his hearing 
loss.  The impression was moderately to severe high frequency 
hearing loss, bilaterally; and excellent (normal) speech 
recognition bilaterally.  This is a level I hearing loss 
bilaterally.

The claims file also contains an audiometric test dated in 
March 2006 from the Virginia Ear, Nose, & Throat Associates, 
which revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
45
50
-
70
LEFT
25
60
55
-
70

Average pure tone thresholds, in decibels (dB), were 42 dB 
for the right ear and 45 dB for the left ear.  The diagnosis 
was mild sloping to severe sensorineural hearing loss left 
ear; and, moderate to severe mid to high frequency hearing 
loss, right ear.  Speech audiometry revealed speech 
recognition scores that were 100 percent and considered 
excellent bilaterally.  This is a level I hearing loss 
bilaterally.

With application of the above test results to 38 C.F.R. § 
4.85, Tables VI-VII, the veteran's right and left ear would, 
at worst, result in each ear being assigned a numeric 
designation of II.  Hence, the test scores result in the 
appellant's bilateral hearing loss being consistently rated 
as noncompensably disabling under Diagnostic Code 6100.  See 
38 C.F.R. § 4.85.   

Further, as is apparent from the results set out above, the 
veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000,  
and 4,000 Hertz).  Consequently, 38 C.F.R. § 4.86(a) is not 
for application.  Likewise, the veteran did not have 
thresholds of 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz.  Consequently, 38 C.F.R. § 
4.86(b) is not for application.  Therefore, a compensable 
rating is not warranted under these rating criteria.  

The Board finds that there is no evidence of record contrary 
to the RO's denial of a compensable rating for bilateral 
hearing loss.  

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Accordingly, the claim must be denied.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


